Case 3:17-cv-05769-RJB Document 240-2 Filed 01/15/20 Page 1 of 2




          EXHIBIT B
1/13/2020                 Case 3:17-cv-05769-RJB Immigration
                                                  Document       240-2 Enforcement
                                                             and Customs Filed 01/15/20
                                                                                   Detention Page 2 of 2



                                 Immigration and Customs Enforcement Detention
                                           ICE Data Snapshots, up to April 2019 — see About the Data



                                                       ICE Data snapshot as of         September 2017

   State                                                  Facility                                              Citizenship
              click on column headings to sort                              State=Washington                     State=Washington, Facility=NORTHWEST
                                                                     click on column headings to sort                        DET. CENTER (WA)
                                                                                                                       click on column headings to sort
                  State                  Total                              Facility                    Total                 Citizenship         Total
   All                                     37,440         All                                           1,435   All                               1,430
   Texas                                   10,259         NORTHWEST DET. CENTER (WA)                    1,430   MEXICO                             690
   California                                5,071        YAKIMA SUB-OFFICE (WA)                            2   INDIA                               76
   Georgia                                   3,304        YAKIMA COUNTY (WA)                                2   GUATEMALA                           73
   Arizona                                   2,498        COWLITZ CO. JUV. DET. (WA)                        1   NEPAL                               63
   Louisiana                                 2,022                                                              EL SALVADOR                         62
   New Jersey                                1,942                                                              HONDURAS                            59
   Florida                                   1,491                                                              HAITI                               44
   Washington                                1,435                                                              CHINA, PEOPLES REPUBLIC OF          37
   Pennsylvania                                  996                                                            CUBA                                35
   New Mexico                                    954                                                            PERU                                19
   New York                                      828                                                            PAKISTAN                            19
   Virginia                                      787                                                            CAMEROON                            18
   Massachusetts                                 679                                                            SOMALIA                             14
   Colorado                                      588                                                            UKRAINE                             13
   Ohio                                          557                                                            RUSSIA                              12
   Illinois                                      548                                                            IRAQ                                  7
   Minnesota                                     446                                                            COLOMBIA                              7
   Michigan                                      390                                                            KENYA                                 7
   Nevada                                        387                                                            ETHIOPIA                              7
   Alabama                                       348                                                            NICARAGUA                             6
   Wisconsin                                     303                                                            PHILIPPINES                           6
   Maryland                                      286                                                            AFGHANISTAN                           6
   Oklahoma                                      248                                                            MICRONESIA, FEDERATED STATES OF       6
   Iowa                                          196                                                            CANADA                                6
   Kentucky                                      134                                                            FIJI                                  6
   Nebraska                                      131                                                            VIETNAM                               5
   Kansas                                        114                                                            GUINEA                                5
   Missouri                                      111                                                            ERITREA                               5
   New Hampshire                                  84                                                            BANGLADESH                            4
   South Carolina                                 58                                                            TURKEY                                4
   Utah                                           54                                                            ECUADOR                               4
   Indiana                                        40                                                            IRAN                                  4
   Hawaii                                         28                                                            GHANA                                 4
   Tennessee                                      20                                                            MOLDOVA                               4
   Idaho                                          20                                                            UNKNOWN                               3
   Oregon                                         18                                                            SUDAN                                 3
   North Dakota                                   16                                                            CAMBODIA                              3




                                                                Copyright 2019, TRAC Reports, Inc.




https://trac.syr.edu/phptools/immigration/detention/                                                                                                      1/1
